Opinión Concurrente
del Juez Presidente Señor Quiñones y Asociados Señores Hernández y Figueras.
Los Jueces que suscriben se ven obligados á formular este voto concurrente porque las razones expuestas en el del Hon. Juez disidente no se expresaron por él en el momento oportuno, ó sea antes de dictarse la resolución denegatoria del mandamiento de habeas corpus solicitado por Hobart S. Bird. Si así se hubiera hecho, se hubieran entonces discutido y apreciado en dicha resolución y así se hubiera evitado ésto que tal vez parezca una incorrección.
Trata dicho Juez de algunos hechos y de ciertas actua-ciones que no constan de este record y al cual solamente po-demos referirnos.
Parte el Sr. Juez disidente de una presunción para im-pugnar la validez del nombramiento de Don Angel García Yeve, como Juez asociado de todas las Cortes de Distrito y que actuó como tal en el presente caso, y aunque reconoce que fué nombrado por el Hon. Gobernador, afirma que tal nom-bramiento no se hizo con el consentimiento del Consejo Ejecutivo; pero debemos aceptar que la primera autoridad de la Isla cumplió con ese deber, si á ello se creía obligado por las leyes, y en tanto en cuanto no se demuestre la caren-cia de ese requisito, hay que aceptar la legalidad del nombra-miento y tener como válidos todos los procedimientos en que el Juez sustituto intervino.
Se dice que al formar parte del Tribunal dicho García Yeve debió notificarse su nombramiento á Bird, y si esto no *610se hizo, debió declararse nula la sentencia, como se declaró por igual motivo la dictada en 19 de Septiembre de 1902. Pero debe tenerse en cuenta que son casos distintos los que se dis-cuten por el Juez disidente.
. La primera designación que se hizo de un Juez sustituto, fué para un caso concreto y no teniendo el acusado noticia de su designación era necesario que se le notificara su nombra-miento para que ejercitase, si lo deseaba, el derecho de re-cusación por las causas que taxativamente marca la ley que entonces se aplicaba. Pero en este caso el nombramiento del Juez García Yeve era de carácter general, pues fué para sus-tituir á todos los-Jueces propietarios de las Cortes de Dis-trito dé la Isla en los casos de vacante. Tenía, por tanto, su nombramiento, un carácter público. Pero además de esto no consta en el expediente de habeas corpus si el nombra-miento se notificó ó no á Bird, y no es posible referirse de memoria á actuaciones que no se tuvieran en cuenta en la resolución que es hoy objeto de la apelación.
' Se impugna también el procedimiento seguido por la Corte de Distrito de San Juan; pero ese procedimiento no discrepa del establecido por la Orden Judicial No. 28, de 23 de Diciembre de 1899, y hay que acatar lo que dispone esa urden para los casos en que, como en el presente, pida el Piscal pena correccional, orden que tuvo el laudable fin de activar en cuanto fuere posible los procedimientos criminales y reducir el término de las prisiones provisionales.
Se discute también la forma de la sentencia dictada por la Corte de Distrito de San Juan porque no se ¡acomoda á lo dispuesto en el Artículo 142 de la Ley de Enjuiciamiento Criminal anterior á la que se votó por- esta Asamblea Legisla-tiva, y fué aprobada en Io. de Marzo de 1902, y de aquí se deduce que debió revocarse la sentencia condenatoria de Bird, *612como se hizo en el caso de la Corte de Ponce, de Mariano Abril, precisamente por nn defecto de forma.
Mas se olvida el Sr. Juez disidente de los diferentes tiem-pos en qne han ocurrido los hechos. Cuando llegó á esta Corte el caso de Abril, regía en toda su plenitud la antigua ley de procedimiento que dejó aquí implantada España y era éste un Tribunal que conocía de los recursos de casación, que eran remedios extraordinarios que procedían en todos los juicios criminales contra las resoluciones de los Tribunales que causaban ejecutoria, con el fin de reparar el agravio que se hubiese cometido en la sentencia, por infracción de ley, relativa al fondo del asunto, ó por no haberse observado las formas sustanciales del .procedimiento. Entonces no podía tenerse para nada en cuenta el sumario. Aquella Corte de Casación tenía que formar juicio con la misma sentencia de la Corte inferior, y Mariano Abril, por consiguiente, fue absuelto, porque no se insertó en dicha sentencia el Artículo que se suponía penable y faltaban, por. tanto, términos hábiles para que el Tribunal de casación pudiese juzgar con acierto sobre el alcance y trascendencia de las palabras publicadas en el periódico “La Democracia”. Y por eso, en este caso, y en otros semejantes y cumpliendo siempre con la ley vigente, la sentencia fué casada y absuelto el acusado del delito que se le imputaba.
Mas el caso actual de Hobart S. Bird es distinto en todos, conceptos. Vino á esta Corte en grado de apelación, no de-casación, como el de Abril. La sentencia de Bird contiene insertas las palabras y frases que el Tribunal originario con-ceptuó injuriosas, y ya esta Corte de que formamos parte-como Jueces, no tiene que someterse á los estrechos moldes de la antigua ley. Hoy pudo examinar el artículo denun-ciado, aunque no se comprendiese lo necesario en la sentencia, como se ha comprendido, porque á ello nos autoriza la Ley *614de esta Asamblea Legislativa, aprobada en 12 de Marzo de 1903, que literalmente dice asi:
“LEY PARA TRANSFORMAR LA CORTE SUPREMA DE PUERTO RICO EN CORTE DE APELACION.

Decrétese por la Asamblea Legislativa de Puerto Rico:

Sección 1. — Que el Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un Tribunal de apelación y no un Tribunal de Ca-sación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicbo Tribunal no se limitará solamente á infracciones de ley ó quebrantamiento de forma, según fueren señalados, alegados ó salvados por los litigantes, ó según se hiciera constar en sus exposiciones y excepciones, sino que con el más alto fin de justicia, el Tribunal puede también entender en todos los hechos y tramitaciones en la causa, tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administra-ción de justicia y del derecho, y evitar injusticias y demoras.
Sección 2. — Todos los artículos de la Ley de Enjuiciamiento Civil que establecen los trámites para los recursos de casación, quedan abolidos.
Sección 3. — Las apelaciones se tramitarán en la forma que esta-blece la Ley de Enjuiciamiento para las apelaciones en los antiguos juicios de mayor cuantía, suprimiendo el trámite llamado de apunta-miento.
Sección 4. — En todos los casos en que la Ley de Enjuiciamiento Civil habla de recursos de casación, se entenderá de apelación.
Sección 5. — Toda ley ó parte de ley en conflicto con las disposi-ciones de esta Ley queda por la presente derogada.
Sección 6. — Esta Ley empezará á regir inmediatamente después de su aprobación.
Aprobada, 12 de Marzo de 1903”.
Y creemos que la mejor administración de justicia y del derecho y el deseo de evitar- injusticias que son fines que se propone esta ley, se ban de conseguir lo mismo absolviendo al inocente que condenando al que resulte culpable de un de-lito.
*616Nunca consideramos tampoco, de modo tan absoluto, la necesidad de la declaratoria expresa de los hechos probados en los resultandos de la sentencia recurrida, y alguna vez se indicó que era suficiente que de los resultandos, sin la decla-ratoria terminante de “probados”, y de los considerandos del fallo recurrido, se dedujese de modo claro la naturaleza del delito y la participación del acusado, y esto ocurrió en el recurso de Pablo Pont y Crespo, procedente de la Corte de Ponce, en que no había declaratoria de hechos probados en los resultandos, y esta Corte, entonces de casación, en su sen-tencia de 22 de Noviembre de 1902, y, siendo precisamente Ponente el Hon. Juez disidente, consignó en un considerando que los términos absolutos y categóricos en que estaba redac-tado el primer Resultando de la sentencia recurrida, y la re-lación íntima que guardaban con una consideración de la misma, eran suficientes para estimar que el Tribunal á quo había considerado en su conciencia como probados los hechos consignados en dicho primer resultando. Esta misma teoría se sienta en la sentencia de este Tribunal de 25 de Marzo de 1902, que también suscribió el Juez disidente.
Queda, pues, contestada la impugnación de la forma en que se redactó la sentencia de la Corte de Distrito de San Juan que condenó á Hobart S. Bird, aparte de que esa ma-teria no es propia de un habeas corpus, como no es propio tampoco el procedimiento que ha seguido nuestro ilustrado compañero el Sr. Juez disidente, al revisar la decisión de esta Corte dictada en la causa pendiente de apelación, para pre-sentar su voto particular en el asunto de habeas corpus, pues es jurisprudencia bien conocida que sean cuales fueren los errores de un Tribunal, no pueden afectar la decisión del habeas corpus á no ser que llegaran á desposeer á la Corte sentenciadora de su jurisdicción.
Entramos ahora en el último punto que trata el Sr. Juez disidente y es la teoría que sostiene de que el alma y el *618espíritu, así dice, del Artículo 265 del Código Penal que se ' aplicó á Bird, se fuá con España al cesar aqní en sn soberanía. Pero lia venido á ver esto muy tarde el Hon. Juez disidente, porque se olvida que condenó con su voto á Práxedes Rosario de Jesús y firmó la sentencia condenatoria de 17 de Junio de 1902, aplicando el Artículo 258. En otra sentencia que tam-bién votó y firmó en 26 de Junio de 1902 se aplicó el Artículo 262, que por su carácter, por referirse á atentado á los agentes de la Autoridad, y desacato a la misma, y estar en el mismo título en que está el Artículo 265, debieran haberse ido con la soberanía de España, según boy sostiene el Sr. Juez disidente.
Pero donde se vé claramente el olvido involuntario de dicho Juez, es en la sentencia de tres de Junio de 1902, que copiada literalmente dice así:
“En la Ciudad de San Juan de Puerto Rico á tres de Junio de mil novecientos dos, en el recurso de casación por infracción de ley que ante nos pende, interpuesto por Antonio Pomales Gómez, contra sentencia del Tribunal de Distrito de Arecibo, en causa seguida al mismo por injuria y calumnia á la Autoridad.
Resultando: que la expresada sentencia dictada en veinte y cuatro de Agosto último, contiene el siguiente Resultando:
Resultando: probado que el acusado Antonio Pomales, vecino de Manatí, dijo públicamente á varias personas, y entre ellas á Don Virgilio Pozo y Don José Rivera, que el Alcalde de la población, Don Virgilio Ramos, había sido gratificado en la cantidad de cien dollars por Don Abelardo de la Haba, para que no se opusiera á la reedifica-ción de una casa sita en el pueblo de Manatí y propiedad de la Sucesión Brunet.
Resultando: que el Tribunal sentenciador calificó los hechos pro-bados de delito comprendido en el Artículo 265 del Código Penal, y de autor del mismo á Antonio Pomales Gómez, sin circunstancias modificativas de su responsabilidad, por lo que le condenó á la pena de dos meses y un día de arresto mayor, accesorias y costas.
Resultando: que contra esta sentencia ha interpuesto la represen-tación del procesado recurso de casación por infracción de ley, auto-*620rizado por el No. 1 del Artículo 849 de la Ley de Enjuiciamiento Criminal, citando como infringido el Artículo 265 del Código Penal, por aplicación indebida, pues en el Eesultando transcrito no se ex-presa que Don Virgilio Ramos recibiera como Alcalde en el ejercicio de sus funciones la dádiva que se indica, requisito indispensable para que como tal Alcalde fuera calumniado y tampoco en el propio con-cepto de Alcalde ba sido injuriado, tanto por la razón antedicha, cuanto porque el hecho de ser gratificada una persona para que no ejecute actos lícitos que puede ejecutar no cede en su deshonra, des-crédito ó menosprecio, máxime cuando se trata de quien, como el Sr. Ramos, tiene bien cimentada su reputación.
Resultando: que el Ministerio Fiscal impugnó el recurso en eb acto de la vista.
Visto, siendo Ponente el Juez Asociado Don José C. Hernández.
Considerando: que cometen el delito que define y castiga el Artí-culo 265 del Código Penal, los qtíe hallándose una Autoridad en el ejercicio de sus funciones, ó con ocasión de éstas, la calumniaren, in-juriaren ó insultaren de hecho ó de palabra, fuera de su presencia ó en escrito que no estuviere á ella dirigido, siendo calumnia la falsa imputación de un delito de los que dan lugar á procedimiento de oficio, é injuria toda expresión proferida ó acción ejecutada en des-honra, descrédito ó menosprecio de otra persona, según los Artículos 471 y 475 del mismo Código.
Considerando: que la imputación hecha públicamente por el re-currente al Alcalde de Manatí, Don Virgilio Ramos, fuera de su presencia, de haber sido gratificado con la cantidad de cien dollars á los fines que se expresan, constituye indudablemente un delito de cohecho bajo alguna de las formas que se definen en el Capítulo 9 del Título 7 del Libro 2 del Código Penal, y si no lo constituyera sería injuriosa á la Autoridad del Alcalde- de Manatí, Don Virgilio Ramos, como ofensiva á la rectitud é imparcialidad que deben re-velarse en el ejercicio de las funciones de su cargo; siendo evidente, por tanto, que la Sala sentenciadora no ha incurrido en el error de derecho en que se funda el recurso, ni cometido la infracción legal que se le atribuye.
.Fallamos que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por Antonio Pomales Gómez al que condenamos en las costas; y con devolución de la causa, comuniqúese esta resolución al Tribunal de Distrito de Arecibo, á los efectos con-siguientes.
*622Así por esta nuestra sentencia, que se publicará en la Gaceta Ofi-cial, lo pronunciamos, mandamos y firmamos: José S. Quiñones, José C. Hernández, José Ma. Figueras, Louis Sulzbacher, J. Ii. MacLeary.
Ptiblicación. — Leída y publicada fué la anterior sentencia por el Señor Juez Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como S'ecretario, en Puerto Rico á tres de Junio de mil nove-cientos dos: Antonio F. Castro”.
Esta sentencia fué votada y firmada, como se vé, por el Sr. Juez disidente- En esa sentencia se aplicó el mismo Artí-culo 265 del Código Penal ó sea el que se fué en alma y espíritu, según él, con la soberanía de España.
jY es posible que ese cadáver estuviese vivo en la ley y en la mente y conciencia del Hon. Sr. Juez disidente, en ese caso á que se refiere la sentencia copiada, y en cuya fecha ya había cesado la soberanía española y que hoy esté ese artí-culo verdaderamente muerto para no aplicarlo á Hobart S. Bird bajo el argumento del cambio de soberanía? Salta á la vista la inconsecuencia que puede tener justificación en el olvido involuntario de esos casos en que intervino ántes, con su voto y su firma, el Sr. Juez disidente.
Todos los demás puntos del voto están tratados en el die-támen del Sr. Ponente que los suscribientes aceptamos, é hicimos propio, al dictar la resolución negando el manda-miento de habeas corpus solicitado por Hobart S. Bird.
Concluimos manifestando de nuevo que solo la necesidad de justificar nuestra consecuencia y conducta al emitir nuestro voto y dictar la resolución, nos obliga á salir por este medio al encuentro del voto del Hon. Juez disidente, pues las razones en él expuestas, no las expresó en su oportunidad, es decir, al discutir el caso y entonces todas se hubieran re-batido, como lo hacemos ahora, al conocer las razones en que funda su disentimiento con la sentencia.